FILED
                            NOT FOR PUBLICATION                            DEC 06 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 12-50483

               Plaintiff - Appellee,             D.C. No. 2:10-cr-00370-DMG

  v.
                                                 MEMORANDUM*
DAVID JIMENEZ-PEDROZA, a.k.a.
Oscar Manuel Guerrero,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                      Dolly M. Gee, District Judge, Presiding

                           Submitted November 19, 2013**

Before:        CANBY, TROTT, and THOMAS, Circuit Judges.

       David Jimenez-Pedroza appeals from the district court’s judgment and

challenges his guilty-plea conviction and 235-month sentence for conspiracy to

possess with intent to distribute methamphetamine, in violation of 21 U.S.C.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§§ 841(a)(1), (b)(1)(A); and 846. Pursuant to Anders v. California, 386 U.S. 738

(1967), Jimenez-Pedroza’s counsel has filed a brief stating that there are no

grounds for relief, along with a motion to withdraw as counsel of record. Jimenez-

Pedroza has filed a pro se supplemental brief and the government has filed a

motion to dismiss the appeal.

      Jimenez-Pedroza waived the right to appeal his conviction, with the

exception of an appeal based on a claim that his plea was involuntary. He also

waived the right to appeal most aspects of his sentence, as long as his sentence did

not exceed 25 years. Our independent review of the record pursuant to Penson v.

Ohio, 488 U.S. 75, 80 (1988), discloses no arguable grounds for relief as to the

voluntariness of Jimenez-Pedroza’s plea or any aspects of the sentence not covered

by the appeal waiver. We therefore affirm as to those issues. We grant the

government’s motion in part and dismiss the remainder of the appeal in light of the

valid appeal waiver. See United States v. Watson, 582 F.3d 974, 988 (9th Cir.

2009).

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED in part; DISMISSED in part.




                                          2                                     12-50483